Case: 13-30592      Document: 00512432973        Page: 1     Date Filed: 11/07/2013




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                    Fifth Circuit

                                                                                 FILED
                                                                           November 5, 2013
                                   No. 13-30592
                                 Summary Calendar                             Lyle W. Cayce
                                                                                   Clerk


CAREY LOUIS HOOD,

                                                Plaintiff-Appellant

v.

KIMBERLY VESSEL, Sergeant; UNKNOWN JACOB, Lieutenant; LIBBY
ROBLIN, Lieutenant; MICHELLE PIAZZA, Captain; UNKNOWN DIXSON,
Major; REGINALD LADMIRAULT; DIANE PEABODY; CHAD MENZINA,
Assistant Warden; JASON COLLIN; BURL CAIN, Warden,

                                                Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:13-CV-303



Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
      Carey Louis Hood, Louisiana prisoner # 299810, moves for leave to
proceed in forma pauperis (IFP) on appeal to challenge the denial of his motion
for a preliminary injunction. He filed a 42 U.S.C. § 1983 complaint against



*Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30592    Document: 00512432973      Page: 2    Date Filed: 11/07/2013


                                  No. 13-30592

various prison officials alleging that defendants issued a false disciplinary
report against him in retaliation, failed to protect him from retaliation and the
issuance of a false disciplinary report, denied him due process in his
disciplinary conviction and appeal proceedings, subjected him to cruel and
unusual conditions of confinement in disciplinary segregation, and denied him
adequate medical treatment.        He also filed a motion for a preliminary
injunction to compel the defendants to release him from disciplinary
segregation, expunge his disciplinary conviction, and provide him with due
process in future disciplinary proceedings. The district court denied the motion
for a preliminary injunction and denied Hood leave to proceed IFP on appeal.
      When, as in this case, a district court certifies that an appeal is not taken
in good faith under 28 U.S.C. § 1915(a)(3), the appellant may either pay the
filing fee or challenge the court’s certification decision. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citation omitted). If we uphold the district
court’s certification that the appeal is not taken in good faith, the appellant
must pay the filing fee or, alternatively, we may dismiss the appeal sua sponte
under 5th Circuit Rule 42.2 if it is frivolous. Baugh, 117 F.3d at 202 & n.24;
5TH CIR. R. 42.2. Here, Hood has not demonstrated that his appeal presents
any legal issues that are arguable on the merits. Accordingly, he has failed to
raise a nonfrivolous issue regarding the denial of his motion for a preliminary
injunction. See Howard, 707 F.2d at 220.
      Hood’s motion for leave to proceed IFP on appeal is DENIED, and his
appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR.




                                        2
    Case: 13-30592     Document: 00512432973     Page: 3     Date Filed: 11/07/2013


                                  No. 13-30592

R. 42.2. His motion for appointment of counsel is also DENIED. See Jackson
v. Dallas Police Dep’t, 811 F.2d 260, 261 (5th Cir. 1986).
      The dismissal of this appeal as frivolous counts as a strike under
§ 1915(g). See § 1915(g); Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.
1996). Hood has two other strikes. Hood v. Angelle, No. 3:09-CV-950-JTT-JDK
(M.D. La. Apr. 21, 2010); Hood v. Voorhies, No. 3:10-CV-158-JVP-SCR (M.D.
La. Mar. 31, 2010). As Hood has accumulated at least three strikes under
§ 1915(g), he may not proceed IFP in any civil action or appeal filed in a court
of the United States while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g). Hood
is further warned that any future frivolous or repetitive filings in this court or
any court subject to this court’s jurisdiction will subject him to additional
sanctions.
      MOTIONS DENIED; APPEAL DISMISSED; § 1915(g) BAR IMPOSED.




                                        3